     Case 1:19-cr-00151-DAD-BAM Document 60 Filed 01/21/21 Page 1 of 3


 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     PHONGSAVANH SAYAVONG
 6
                                     UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )               CASE NO. 1:19-cr-00151-DAD-BAM
                                         )
11                     Plaintiff,        )               STIPULATION TO CONTINUE
                                         )               DEFENDANT SAYAVONG’S
12                                       )               SENTENCING HEARING TO APRIL 26,
     vs.                                 )               2021; AND ORDER THEREON
13                                       )
     PHONGSAVANH SAYAVONG,               )               Date: April 26, 2021
14                                       )               Time: 10:00 AM
                                         )               Judge: Hon. Dale A. Drozd
15                     Defendant.        )
     ____________________________________)
16

17
             IT IS HEREBY STIPULATED by and between the Defendant, PHONGSAVANH
18
     SAYAVONG, his attorney of record, CAROL ANN MOSES, and Assistant United States
19
     Attorney, KIMBERLY A. SANCHEZ, that Mr. Sayavong’s Sentencing Hearing currently
20
     scheduled for January 26, 2021 at 10:00 AM be continued to April 26, 2021 at 10:00 AM. It is
21
     anticipated Mr. Sayavong will receive a term of imprisonment and he is understandably
22
     concerned with the COVID-19 crisis and contracting COVID-19 while in prison. A continuance
23
     will help alleviate his concerns.
24
             Assistant United States Attorney Kimberly A. Sanchez is aware of this request and has no
25
     objection.
26
             Mr. Sayavong was charged in a three count indictment with violating 26 U.S.C. § 5681(c)
27
     – Receipt of Possession of a Firearm Made in Violation of the NFA, 26 U.S.C. § 5861(d) –
28


     STIPULATION TO CONTINUE SENTENCING
     HEARING TO APRIL 26, 2021                                                                      1
     Case 1:19-cr-00151-DAD-BAM Document 60 Filed 01/21/21 Page 2 of 3


 1   Receipt or Possession of an Unregistered Firearm and 26 U.S.C. § 5861(i) – Receipt or

 2   Possession of a Firearm Unidentified by Serial Number.

 3           The Court held a Detention Hearing on Mr. Sayavong’s matter, July 10, 2019. Mr.

 4   Sayavong was released from custody with release conditions on August 19, 2019. He was given a

 5   location monitoring ankle device placing him on Home Detention and restricting him to his

 6   residence. On December 19, 2019, Mr. Sayavong’s pretrial conditions of release were modified

 7   and a daily curfew beginning at 11:00 PM and ending at 6:00 AM was imposed.

 8           Mr. Sayavong pleaded guilty on January 27, 2020 to 26 U.S.C. § 5861(d) – receipt or

 9   possession of an unregistered firearm.

10           To date, Mr. Sayavong has been in complete compliance with the terms, conditions and

11   requirements imposed by his Pretrial Services Officer.

12           Sentencing is currently scheduled for January 25, 2021.

13           Mr. Sayavong respectfully requests the Court grant a continuance of his Sentencing

14   Hearing from January 26, 2021 to April 26, 2021 in hopes to reduce his chances of contracting

15   COVID-19 while in prison. The close quarters, lack of opportunity for social distancing and lack

16   of proper sanitization in prison would increase his chances of contracting COVID-19

17   tremendously. Mr. Sayavong will continue to work at his family restaurant, Thai Phuket, and will

18   not have access to the internet or any other conditions that were deemed prohibited at any point

19   during the pendency of this case.

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///


     STIPULATION TO CONTINUE SENTENCING
     HEARING TO APRIL 26, 2021                                                                          2
     Case 1:19-cr-00151-DAD-BAM Document 60 Filed 01/21/21 Page 3 of 3


 1           Mr. Sayavong respectfully requests that the Sentencing Hearing currently scheduled for

 2   January 26, 2021 at 10:00 AM be continued to April 26, 2021 so that Mr. Sayavong’s chances of

 3   contracting COVID-19 while in prison remain as low as possible.

 4

 5

 6   Dated: January 21, 2021                             /s/Carol Ann Moses
                                                         CAROL ANN MOSES
 7                                                       Attorney for Defendant
 8                                                       PHONGSAVANH SAYAVONG

 9
     Dated: January 21, 2021                             /s/Kimberly A. Sanchez
10                                                       KIMBERLY A. SANCHEZ
                                                         Assistant United States Attorney
11

12

13                                        ORDER
14           GOOD CAUSE APPEARING, the above request that the Sentencing Hearing as to
15   Defendant PHONGSAVANH SAYAVONG in Case No. 1:19-cr-00151-DAD-BAM be
16   continued from January 26, 2021 at 10:00 AM to April 26, 2021 at 10:00 AM is hereby granted.
17
     IT IS SO ORDERED.
18
         Dated:     January 21, 2021
19                                                    UNITED STATES DISTRICT JUDGE
20
21

22

23

24

25

26
27

28


     STIPULATION TO CONTINUE SENTENCING
     HEARING TO APRIL 26, 2021                                                                        3
